Citation Nr: 0312572	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-20 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1983 to November 
1987.

This appeal arises from a June 1996 rating decision of the 
Chicago, Illinois Regional Office (RO), which continued the 
assignment of a noncompensable evaluation for the service 
connected bilateral hearing loss.


REMAND

VA regulations provide that when a veteran appeals to the 
Board, he "will be accorded full right to representation in 
all stages of [the] appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2002).  If a veteran appoints a representative, the 
RO is to "[g]ive the representative . . . an opportunity to 
execute VA Form 646 prior to certification [of the appeal to 
the Board] in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (March 24, 2000).

In the present case, the record shows that the veteran 
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in July 2001, in 
favor of AMVETS.  The record further shows that this appeal 
was certified to the Board without giving AMVETS an 
opportunity to prepare a VA Form 646.

On an informal hearing presentation dated in May 2003, the 
representative requested that this case be remanded to the RO 
to afford AMVETS an opportunity to  submit a VA Form 646 
prior to any re-certification of this appeal to the Board.

The action sought by this remand is consistent with the 
mandate of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The RO should ensure that all notification and 
development actions required by the new law continue to be 
met. 

Under the circumstances described above, the veteran's case 
is REMANDED for the following action:
 
1.  The representative should be given 
an opportunity to file a VA Form 646.  
The RO should then review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  Any 
corrective action deemed necessary in 
this regard should be undertaken.  

The purpose of this REMAND is to ensure due process of law.  
No action is required of the veteran until he receives 
further notice.  The veteran is free to submit any additional 
evidence or argument on the matter before the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




